DETAILED ACTION
This Office Action is in response to the Amendment filed on 16 February 2022.
Claims 1-9 are presented for examination.
Claims 1-4 and 6-9 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
The Examiner called and left voicemail messages for the Applicant to discuss an Examiner’s Amendment to claim 4 to separate the amended limitations from the preamble to place the case in condition for allowance. 

Response to Arguments
Applicant's arguments filed 16 February 2022 have been fully considered but they are not persuasive.  The reasons are set forth below.

(1)	Riddoch discloses that the kernel maintains a table shown in FIG 4 to know which application processes are members of each multicast group. Each entry in the table contains a multicast group number (or full multicast group IP address), a destination IP port number, the number of software endpoints in the host that are members of the group, and a pointer to a linked list of the socket handles of the member endpoints. However, Riddoch fails to disclose that the at least one slave station (host network interface) are industrial sensors in an industrial collection site. Riddoch further fails to disclose that industrial sensors of a same manufacturer in the industrial collection site are divided into a first feature group, and industrial sensors of a same data type in the industrial collection site are divided into a second feature group.
In contrast, in amended claim 1, the at least one slave station are industrial sensors in an industrial collection site, industrial sensors of a same manufacturer in the industrial collection site are divided into a first feature group, and industrial sensors of a same data type in the industrial collection site are divided into a second feature group.
None of Ozen, Lauer, and Daud discloses, teaches, or suggests the above-emphasized features in amended claim 1 [Remarks, pages 7-8].

As per the first argument,
The amendments of claim 4 are in the preamble of the claim and do not have any patentable weight.  Please amend the claims so the claim amendments are no longer in the preamble as in allowable claims 1 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riddoch et al (US 2007/0183418 A1), hereinafter Riddoch, in view of Ozen et al (US 2018/0262432 A1), hereinafter Ozen, and further in view of Lauer et al (US 2020/0351624 A1), hereinafter Lauer.

Regarding Claim 4, Riddoch discloses a method of data collecting executed in at least one slave station, the at least one slave station communicates with a master station, and the at least one slave station are divided into at least one feature group according to a feature value, wherein the at least one slave station are industrial sensors in an industrial collection site, industrial sensors of a same manufacturer in the industrial collection site are divided into a first feature group, and industrial sensors of a same data type in the industrial collection site are divided into a second feature group, the method comprising:
 receiving a data request frame sent by the at least one slave station (see page 4, paragraph 27; receiving/reception a data request frame/(multicast IP packets) by the at least one slave station/host network interfaces); 
determining whether the destination address is the same as a corresponding multicast address of the at least one feature group of the at least one slave station in a pre-established mapping relationship table (see Figure 9 and page 4, paragraph 29 and page 5, paragraph 33; determining/determines whether/whether the destination address/(destination IP address) is the same/(already a member) as a corresponding multicast address/(multicast group IP) of the at least one feature group/(local memberships or pointer to a linked list of the socket handles of the member endpoints) of the at least one slave station/(host network interface) in a pre-established mapping relationship table/table), wherein the mapping relationship table comprises a mapping relationship between the corresponding multicast address and the at least one feature group (see Figure 4 and pages 3-4, paragraph 26, lines 8-14; wherein the mapping relationship/(entry in the table) table/table comprises a mapping relationship/(entry in the table) between the corresponding multicast address/(multicast group number or full multicast group IP address) and the at least one feature group/local memberships or pointer to a linked list of the socket handles of the member endpoints).
Although Riddoch discloses a method of data collecting as set forth above,
Riddoch does not explicitly disclose “and parsing the destination address of the data request frame”.
However, Ozen discloses a method of data collecting comprising:
and parsing the destination address of the data request frame (see Figure 1 and paragraph 49; and parsing/parses the destination address/(destination address) of the data request frame/vertically aggregated packet).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and parsing the destination address of the data request frame” as taught by Ozen in the system of Riddoch to efficiently distribute large files and other content to clients using edge nodes (see page 1, paragraph 3, lines 3-4 of Ozen).
Although the combination of Riddoch and Ozen discloses a method of data collecting as set forth above,
The combination of Riddoch and Ozen does not explicitly disclose “when the destination address is the same as the corresponding multicast address of the at least one feature group of the at least one slave station, sending a response data to the master station by the at least one slave station”.
However, Lauer discloses a method of data collecting comprising:
when the destination address is the same as the corresponding multicast address (see Figure 1 and paragraph 45 and 48; when the destination/destination address/(address IP) is the same/(modifies the destination address to the target multicast address) as the corresponding multicast/multicast address/(IP address) of the at least one feature group/(VLAN) of the at least one slave station/satellite modem 116), sending a response data to the master station by the at least one slave station (see paragraph 23; sending/sending a response data/data to the master station/(satellite modem 116) by the at least one slave station/vehicle 102).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include ““when the destination address is the same as the corresponding multicast address of the at least one feature group of the at least one slave station, sending a response data to the master station by the at least one slave station” as taught by Lauer in the combined system of Riddoch and Ozen to reduce or eliminate some or all of the problems of under-utilization of a forward link (FL) with conventional satellite modems (see page 1, paragraph 10, lines 1-3 of Lauer).
Regarding Claim 5, Riddoch discloses the method, the method further comprising: 
when the destination address is not the same as the corresponding multicast address (see page 4, paragraph 27; when the destination address is not the same as the corresponding multicast address/of the multicast group or packet destined for this same application process), discarding the data request frame sent by the master station (see page 4, paragraph 27; discarding/blocks the data request frame/(packet of the multicast group) sent/from by the master station/kernel).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riddoch in view of Ozen and further in view of Lauer and further in view of Daud et al (US 9,276,900 B1), hereinafter Daud.

Regarding Claim 6, Although Riddoch and Ozen discloses the method as set forth above,
The combination of Riddoch and Ozen does not explicitly disclose “the step of sending a response data to the master station by the at least one slave station”.
However Lauer discloses the method, the step of sending a response data to the master station by the at least one slave station (see paragraph 23; the step of sending/sending a response data/data to the master station/(satellite modem 116) by the at least one slave station/vehicle 102).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the step of sending a response data to the master station by the at least one slave station” as taught by Lauer in the combined system of Riddoch and Ozen to reduce or eliminate some or all of the problems of under-utilization of a forward link (FL) with conventional satellite modems (see page 1, paragraph 10, lines 1-3 of Lauer).
Although the combination of Riddoch, Ozen and Lauer discloses the method as set forth above,
The combination of Riddoch, Ozen and Lauer does not explicitly disclose “the at least one slave station selecting a unicast transmission to send the response data to the master station”.
However, Daud discloses the method comprising:
the at least one slave station selecting a unicast transmission to send the response data to the master station (see column 26, lines 20-23, claim 9; the at least one slave station/(subordinate computer) selecting a unicast/unicast transmission/message to send the response/respond data to the master station/master computer).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the at least one slave station selecting a unicast transmission to send the response data to the master station” as taught by Daud in the system of Riddoch, Ozen and Lauer to configuring a distributed storage system within a customer network (see column 1, lines 7-8 of Daud).

Allowable Subject Matter
Claims 1-3 and 7-9 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bennett et al (US 2010/0176931 A1) discloses Identifying a Plurality of Devices.  Specifically paragraphs 5 and 31-34
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469